Title: To George Washington from James McHenry, 14 July 1782
From: McHenry, James
To: Washington, George


                  
                     My dear General.
                     Baltimore 14 July 1782
                  
                  This packet will be delivered you by Mr Lindsay manager of the Baltimore Theatre, who waits upon your Excellency to solicit a change in the parole of the band of musick at Frederick to this place.  If this favor can be granted it will be adding essentially to the obligations which this Town is under to your Excellency, by increasing its pleasures.  I would suppose the Band can have no objection to the removal as Mr Lindsay will allow them a salary for performing in the play house, which will also be a bar against desertion.
                  Permit me to request your condescention in this instance, which I am persuaded will be remembered particularly by the ladies who are all anxious for the musick.
                  I cannot but sincerely lament the late naval misfortune in the West Indies, as well on account of our allies, as the disappointment we may experience.  You, by this time may know what is to be expected; for my own part, I do not calculate upon any thing decisive on our coast from their operations, at least this season; and how we are to provide and carry on the war next year, if we receive no foreign money is to me a great political mystery.
                  The only alteration which the last session produced in our assessment law—was to introduce a 5/ specie tax which is to be paid in August, and which will not raise above £20.00—and this is all we have to throw into the treasury—in place of 933.996 dollars demanded by Congress as our quota.
                  Public affairs, are in a most alarming situation for want of exertions in the States.  Let me intreat a line from your Excellency and believe me to be Dr Sir Your respectful and sincere humble st
                  
                     James McHenry
                  
               